UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      FILED
                                                                                      JUL - 9 2020
BRANDON MICHAEL JACOBS,                       )
                                              )                                  Clerk, U.S. District & Bankruptcy
                       Plaintiff,             )                                  Court for the District of Columbia
                                              )
       v.                                     )       Civil Action No. 20-1818 (UNA)
                                              )
SUBSEQUENT LIVING GIRLS                       )
AND FAMILIES,                                 )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis and his pro se complaint.

       Plaintiff allegedly maintains a list of girls in a “Subsequent Living contract.” Compl. at

1. He “has biometric suspension with a compelling need under satellite military custody to sleep

with the girls that are stated in [his] subsequent living contract.” Id. Plaintiff “has a compelling

need to reproduce with these girls,” id., and their “children must be made with artificial

insemination[,]” id. at 2. The Court’s role “is to pull informative quarantines titled Subsequent

Living, Superficial Exile, Excelsior Exile, and Biometrics for this case from the informative

quarantine section in National Archives, Washington, DC.” Id. at 1.

       “[A] complaint, containing as it does both factual allegations and legal conclusions, is

frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir.

1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a


                                                  1
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint and the

allegations set forth therein, the Court deems the instant complaint subject to dismissal as

frivolous.

       The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with

this Memorandum Opinion is issued separately.



DATE: July 7, 2020                                    /s/
                                                      JAMES E. BOASBERG
                                                      United States District Judge




                                                 2